Citation Nr: 1637602	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  13-19 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1976 to April 1980 and October 1985 to December 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a hearing before the Board on his June 2013 VA Form 9.  However, in a subsequent communication received in August 2016, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2015).

By way of procedural history, the Board notes that the RO certified several issues to the Board.  However, the Board's review of the Veteran's VA Form 9 reveals that he only appealed the claims for service connection for a bilateral hip disability and peripheral vascular disease (PVD).  PVD of the right and left lower extremities was granted in a January 2015 rating decision.  This claim is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The only remaining issues before the Board are entitlement to service connection for a left hip disability and a right hip disability.  

The Board also notes that the Veteran filed a notice of disagreement (NOD) with the March 2016 denial of service connection for a low back disability.  The RO has not yet issued an statement of the case (SOC).  However, an April 2016 letter from the RO acknowledged receipt of the NOD and indicated that an SOC will be forthcoming.  Accordingly, the Board will not address this issue.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for the right hip is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's currently diagnosed status post left total hip replacement is at least as likely as not the result of his service-connected disabilities.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, his left hip disability was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection for a left hip disability is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The December 2014 VA examiner opined that the Veteran's left hip disability (a total hip replacement due to avascular necrosis) could not be related to his service-connected right knee disability because avascular necrosis was not caused by arthritis, but rather by anything that damages the blood supply to the hip.  She then listed several examples of such causes, including arterial obstruction.  Subsequent to this opinion, the Veteran was granted service connection for peripheral vascular disease of the right and left lower extremities.  He was previously service connected for coronary artery disease.  These diagnoses imply some level of damage to the blood flow from the peripheral and coronary arteries.  

The Board acknowledges that the claim could be remanded for an addendum opinion to address whether the Veteran's left hip disability is related to these service-connected disabilities.  However, in light of the December 2014 VA examiner's opinion that serves as a positive nexus opinion and the lack of evidence to contradict this positive nexus, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current left hip disability is related to his service-connected cardiovascular disabilities.  38 C.F.R. §§ 3.303, 3.310 (2015).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a left hip disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left hip disability is granted.


REMAND

Although the Veteran was afforded VA hip examinations in May 2014 and December 2014, the examiners failed to address whether he had a current right hip disability and if so, whether it was related to service or a service-connected disability.  This claim must be remanded for a new VA examination and opinion that address the right hip.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, an October 2015 VA treatment record indicates that the Veteran receives private orthopedic treatment for his hip disabilities.  On remand, the Veteran should be invited to submit a release of information for those and any other relevant private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice regarding secondary service connection.

2.  Contact the Veteran and ask him to provide a signed release of information for any outstanding treatment records relating to his right hip.  The Board is particularly interested in the private orthopedic records referenced in the October 2015 VA treatment record.  If the Veteran returns a completed release of information, the AOJ should obtain these records and associate them with the claims file.  

3.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the nature and etiology of his claimed right hip disorder.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

The examiner must identify all current right hip diagnoses.  S/he should then state whether it is at least as likely as not (a 50 percent probability or greater) that each of these diagnoses had their initial onset in service or were otherwise caused or aggravated by his active service or a service-connected disability.  The examiner should specifically address the evidence showing that the Veteran has altered gait due to his service-connected right knee and left hip disabilities.

A rationale for all requested opinions shall be provided.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so.  In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


